Exhibit 10.4

November 5, 2008

Mr. Aaron L. Fisher
33 Nadworny Lane
Stonybrook, NY 11790

Re: Letter Agreement

Dear Aaron:

On August 30, 2006, you received an Offer Letter from Standard Microsystems
Corporation (the “Company” or “SMSC”). As a result of Section 409A (“409A” or
Section 409A”) of the Internal Revenue Code (the “Code”), SMSC wishes to confirm
the terms of your continued employment as Senior Vice President of Products and
Technology as follows:



  •   Annual Base Salary of not less than $315,000.



  •   Annual Incentive Bonus Target of 75% of base salary; initially $236,250.
Your incentive bonus target for the Company’s fiscal year ending February 28,
2007 will be prorated based on the number of days you are employed by the
Company during its fiscal year 2007. Generally, one-half of any bonus is paid in
cash and one half is paid as a restricted stock award (“RSA”) vesting as
follows: 25% per year for each of the first two years after the date of the
grant, and the remaining 50% after the third year after the date of the grant.
Your incentive bonus plan will be modified to provide for an additional annual
over-plan bonus amount consistent with the current Management Incentive Plan
currently in place and which is paid in cash after year-end. For a full year,
this amount is currently 8% of base salary, or approximately $25,200, and which
would be paid in cash. Your Annual Incentive Bonus Target will be reviewed upon
your first employment anniversary date for a possible adjustment.
Notwithstanding anything herein to the contrary, any annual bonus for a
particular fiscal year shall be paid to you as soon as reasonably practicable
following the end of such fiscal year and in any event no later than 2 1/2
months following the end of such fiscal year; provided that in the event payment
of such bonus to you within such 2 1/2 month period is impracticable, either
administratively or economically, as determined by the Company, payment of such
bonus will be made as soon as practicable thereafter.



  •   Monthly Car Allowance: $1,000



  •   Your annual salary, annual incentive bonus target, and monthly car
allowance may be reviewed and increased from time to time.



  •   A hire-on bonus of $150,000 was paid in cash less applicable withholdings
upon closing on a home on Long Island, NY. If you voluntarily resign your
employment within three years of receipt of this bonus, you will be required to
repay to SMSC this hire-on bonus on a prorata basis on or before your last date
of employment without regard to any income taxes you may have paid or be
responsible to pay relating to this bonus. This bonus shall be fully earned by
you three years after receipt.



  •   Eligibility for Company paid Individual Executive Life Insurance ($250,000
death benefit), subject to obtaining underwriting.



  •   Eligibility for Company paid Individual Executive Disability Income
Insurance (up to 1/3rd of salary), subject to obtaining underwriting.



  •   Eligibility to participate in the Company’s Supplemental Executive
Retirement Plan, which, if fully vested, provides for a retirement benefit of
35% of base salary for 10 years.



  •   Eligibility for severance benefits as set forth below: If your employment
is terminated for any reason other than “Cause”, or if your compensation or
duties are reduced following a “Change of Control”, or upon a “Required
Relocation” (hereinafter referred to as “Good Reason Terminations”), (each of
which shall be deemed a “Severance Eligible Event”), then you shall receive
severance in a single lump sum cash payment equal to 12 months base salary and
the Company shall pay for the cost of continuing your health insurance benefits
under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), to the
extent you are eligible and elect such benefits, for a period of 12 months. In
addition, any granted stock option, RSA or stock appreciation rights (“SARs”)
that, but for such termination, would have become exercisable in accordance with
its terms within 24 months of the date of such termination, shall become
exercisable (or become unrestricted in the case of RSAs) upon any Change of
Control or “Severance Eligible Event.” Such option or SAR shall remain
exercisable for a period of 12 months following your employment termination
date. With respect to the vesting of any stock option or SAR that occurs within
12 months from the date of grant, immediate vesting will only occur to the
extent permitted under the provisions of the plan from which such stock option
or SAR was granted. In addition, in the event your employment is terminated for
any Severance Eligible Event upon a Change of Control, you will be paid a
prorata portion of any earned incentive bonus for which you would have otherwise
been eligible, based on the number of days employed by the Company during the
Company’s then current fiscal year and restriction on all RSAs previously
granted shall be removed. For purposes of this paragraph:

(a) “Cause” shall mean only a material violation of the terms of any of SMSC’s
personnel policies or procedures, provided you have been given notice of the
violation and a reasonable opportunity to cure such violation; a material
misstatement contained in your employment application; commission by you of any
crime or fraud against SMSC or its property or any crime involving moral
turpitude or reasonably likely to bring discredit upon SMSC; or gross negligence
or willful misconduct in the performance of your duties;

(b) A “Change in Control” of SMSC shall be deemed to have occurred upon the
occurrence of one of the following events:



  i.   The merger or consolidation of SMSC with or into any other corporation or
entities whereby the shareholders of SMSC immediately before the transaction do
not own at least 50% of the new entity;



  ii.   SMSC is merged or consolidated with or into any other corporation or
other entity, and at any time after such merger or consolidation is effected,
the Continuing Directors do not or cease for any reason to constitute a majority
of the board of directors either of the surviving entity, or of any entity in
control of the surviving entity; or



  iii.   All or substantially all of the assets of SMSC are sold or otherwise
transferred to any other corporation or other entity, or more than 50% of the
stock of SMSC is purchased by one entity, and at any time after such sale or
other transfer is effected, the Continuing Directors do not or cease for any
reason to constitute, a majority of the board of directors either of the entity
which has acquired and owns such assets, or of any entity in control of the
entity which has acquired and owns such assets.

In determining if a Change in Control occurs, the term “Continuing Directors”
means any person who either: (i) was elected a member of the Board at any Annual
Meeting of Stockholders of SMSC prior to the occurrence of a corporate event
that is alleged to be a Change in Control; or (ii) whose election to the Board
or nomination for election to the Board by SMSC’s stockholders was approved in
advance by at least two-thirds of the Continuing Directors then in office; and

(c) A “Required Relocation” shall mean if you are required to relocate to a new
position that is outside of Long Island or, in the event you are willingly
transferred to another SMSC location, that is more than 75 miles from the
location of your employment.

(d) You may terminate your employment hereunder for “Good Reason”, which shall
be “treated” as an involuntary termination if the following “safe harbor” rules
are satisfied:



  i.   You must Separate from Service within a limited period of time, not to
exceed 60 days following the reason for the Good Reason termination;



  ii.   You must provide notice of the existence of the Good Reason condition
within a period not to exceed 30 days of its initial existence.



  iii.   The Company shall be provided a period of 30 days during which it may
remedy the condition entitling you to terminate your employment for Good Reason.

The foregoing severance benefits may not be reduced without your written
consent, notwithstanding the terms and conditions of any Severance Plan, or the
cancellation of modification of any Severance Plan. The payment of 12 months
base salary as severance is in lieu of any severance payment of base salary you
would receive as part of any Severance Plan; however you shall receive any
additional benefits not set forth herein to which you are entitled as an
Executive as part of any Severance Plan, sponsored by the Company.

The parties acknowledge that the payment of some or all of the above severance
benefits payable under the SMSC Severance Plan or this Letter Agreement may be
considered to be a form of nonqualified deferred compensation benefits subject
to 409A. In recognition of this fact, the parties hereby agree and confirm as
follows:



  i.   Notwithstanding anything to the contrary in this Agreement, in no event
shall any benefits be paid to you prior to the 6th month anniversary of your
Separation from Service as defined pursuant to 409A, unless otherwise
permissible under 409A. Any and all payments that may not be paid prior to such
6th month anniversary shall be delayed until the first day of the month after
such 6th anniversary occurs and shall retroactively apply to make you whole for
any lost benefits, with interest at the rate of prime plus 2%, determined as of
the first day of the month in which the Separation from Service occurred. To the
extent that you are required to pay for the cost of any benefits to keep them in
full force and effect during the 6 month delay period, you shall also be
reimbursed for such out-of-pocket expenses as of the same date provided above
with the same rate of interest.



  ii.   Notwithstanding any provision to the contrary, in accordance with the
Final Regulations issued under Section 409A of the Code, to the extent that any
benefits to a Specified Employee do not exceed the lesser of the Specified
Employee salary for the past 2 years or the Section 401(a)(17) limitations, such
amount may be paid within the 6 month period of time during which benefits may
generally not be paid to Specified Employees. To the extent benefits exceed such
limitations (which is a maximum of $460,000 in 2008 and $490,000 in 2009), the
balance of any payments not otherwise payable during such period shall be made
following the expiration of the 6 month period following a Separation of Service
in a single lump sum payment on the first day of the month after the 6 month
separation period with interest equal to prime rate as of the first day of the
month in which a Separation from Service occurs, plus 2%.



  iii.   In the event that any payment or benefit required to be paid to you
pursuant to this Agreement would violate 409A, the parties agree notwithstanding
any provisions of this Agreement to the contrary, to amend this Agreement, to
the extent necessary and reasonable to maintain the spirit of this Agreement
without resulting in a violation under Section 409A.



  iv.   In the event of a violation of 409A , it is not the intent of the
Company for you to incur the excise tax and other penalties under 409A.
Accordingly, to the extent any excise taxes, or underpayment of interest or
penalties under 409A apply, the Company shall make a “gross up” payment to the
employee, to offset the effect of any excise tax, interest or penalties incurred
in accordance with 409A , and any tax on such gross up payments to the extent
such action is legally permitted.

In the case of a Change in Control of Company, you are entitled to a “gross-up”
payment in an amount sufficient to offset the effect of any excise tax incurred
in accordance with Section 280G of the Code, and any tax on the gross-up
payment; provided, that in the event the aggregate amount of the payments and
benefits, that are otherwise subject to the excise tax of Section 4999 of the
Code, you are entitled to receive in connection with a Change in Control (the
“Aggregate Payment”) is equal to less than Twenty Thousand Dollars ($20,000.00)
more than the product of (i) three and (ii) your Base Amount (as such term is
defined in Section 280G(b)(3) of the Code and the regulations issued under
Section 280G of the Code), the Aggregate Payment will be reduced to the minimum
amount as will result in no portion of the Aggregate Payment being subject to
such excise tax; provided that the payments and/or benefits to be eliminated in
effecting such reduction shall be agreed upon between the Company and you.

All gross up payments set forth in the Letter Agreement shall be made as soon as
legally permitted under Section 409A of the Code, but in no event later than
21/2 months following the end of the fiscal year in which the event giving rise
to such gross up payment occurs and, if permissible, before the excise tax
becomes due.



  •   In order to receive the foregoing severance benefits, you shall be
required to execute a general release within 30 days of the date of your
separation from service (the “Release Period”), in substantially the form
currently set forth in Section 15 of the Severance Plan.



  •   The Company reimbursed you for reasonable relocation costs in connection
with moving your residence from Allentown, Pennsylvania to Long Island, New
York. In the event you voluntarily leave the Company’s employ on or before one
year following the date you close on the purchase of a residence on Long Island
(the “Close”), you will be required to immediately pay to the Company the total
of the relocation costs paid to you or on your behalf, including tax protection
payments, which were reportable income to you. In the event you voluntarily
resign from the Company after one completed year of service from the Close but
before the second anniversary of the Close, you will be required to immediately
pay to the Company three quarters of the total of the relocation costs paid to
you or on your behalf, including tax protection payments, which were reportable
income to you. In the event you voluntarily resign from the Company after two
completed years of service from the Close but before the third anniversary of
the Close, you will be required to immediately pay to the Company one half of
the total of the relocation costs paid to you or on your behalf, including tax
protection payments, which were reportable income to you. In the event you
voluntarily resign from the Company after three completed years of service from
the Close but before the fourth anniversary of the Close, you will be required
to immediately pay to the Company one quarter of the total of the relocation
costs paid to you or on your behalf, including tax protection payments, which
were reportable income to you.



  •   Vacation time to be accrued at the rate of 20 days per year.



  •   Paid holidays will be according to the Company’s holiday schedule for U.S.
employees.



  •   You will be eligible to participate in all other benefits programs offered
to similarly situated employees in New York such as the Company’s 401k plan.



  •   This offer is subject to the approval of the Compensation Committee of the
Company or a majority of the independent directors of the Company.

Any payment that otherwise would be made to you prior to your delivery of such
executed release shall be paid to you on the first business day following the
conclusion of the Release Period.

In consideration of your employment with the Company and the compensation and
benefits provided by the Company, you agree that for so long as you shall be
employed by Company or any Company Affiliate, and for one year thereafter, you
shall not, directly or indirectly, as principal, partner, agent, servant,
employee, stockholder, or otherwise, anywhere in the world (the “Territory”),
engage or attempt to engage in any business activity competitive with the
business being conducted by Company or which Company or any Company affiliate
plans to conduct, according to your knowledge at the time notice or actual
termination occurs, whichever is earlier, . You recognize that the foregoing
territorial and time limitations are reasonable and properly required for the
adequate protection of the business of Company and that in the event that any
such territorial or time limitation is deemed to be unreasonable in any
proceeding to enforce these provisions or otherwise, you agree to request, and
to submit to, the reduction of said territorial or time limitation to such an
area or period as shall be deemed reasonable by the relevant tribunal. Further,
you agree that for a period of 24 months after your termination of employment
with Company for any reason, you shall not, directly or indirectly, whether on
behalf of yourself or others, solicit, lure or hire away any employees of
Company or assist or aid in any such activity. You acknowledge that the scope of
the covenant not to compete and the nonsolicitation of employees and client
provisions contained in this Agreement are reasonable. In the event that any
aspect of these provisions is deemed to be unreasonable by a court, you will
submit to any reductions as the court shall deem reasonable.

Your eligibility to participate in the various compensation and benefits plans
offered by the Company is subject to your compliance with the terms of each
plan, which may be amended or modified by the Company, in its sole discretion,
from time to time except as set forth above.

A basic philosophy of SMSC is that we depend upon our employees to succeed. We
therefore want our relationship to be one of long-standing, which offers you the
opportunity to effectively use your skills and successfully service our
customers’ needs. We are confident that you will perform satisfactorily and
follow our policies and procedures. Our objective has always been to provide
employees with career opportunities; however, this will be influenced by your
performance and SMSC’s success in the marketplace. Changes in the economy, our
markets and technology will continue to occur; therefore, notwithstanding the
fact that we are a career employee oriented Company, this offer of employment
should not be construed as a contract or a commitment that your employment will
continue for a specific period of time.

We look forward to having you remain with SMSC for what I am confident will be a
mutually beneficial association. In the meantime, if you have any questions,
please do not hesitate to contact me. This Letter Agreement may be executed by
each party by facsimile counterpart.

This Letter Agreement supersedes and replaces your Offer Letter and is only
supplemented by your Employee Agreement dated September 6, 2006. This Letter
Agreement does not cancel any stock options, stock appreciation rights or
restricted stock awards previously granted to you.

Sincerely,

/s/ Christine King
President and Chief Executive Officer


Encl.

Agreed and accepted.

     
SIGNATURE:
  /s/ Aaron Fisher
 
   
DATE:
  November 6, 2008
 
   

